DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-9, 14, 18-20, 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. “Contact angle analysis of low-temperature cyclonic atmospheric pressure plasma modified polyethylene terephthalate”.
Regarding Claim 1, Huang et al. teaches directing and scanning a greater than 90W power inert plasma beam for modification of PET films (Paragraph 3.3. and Figure 4) with exposure times of 10-600s (Paragraph 3.1 and Figure 2) to form a treated substrate surface.
Regarding Claims 2, Huang et al. teaches 120-220W (Paragraph 3.3. and Figure 4).

Regarding Claim 8, Huang et al. teaches inert gas selected from helium, neon, argon, krypton, xenon and radon (Section 2.1).
Regarding Claim 9, Huang et al. teaches exposing 0.5 to 5 min (10-600 sec).
Regarding Claim 14, Huang et al. teaches a substrate positioned on a support (Figure 1). 
Regarding Claim 18, Huang et al. teaches flowing inert gas to an electrode of a plasma generator.
Regarding Claims 19, Huang et al. teaches the same method of plasma treatment and the properties off the treated polymer are expected to be the same or else are the result of essential limitations which have not been claimed.
Regarding Claims 20 and 24, Huang et al. teaches a rotating plasma jet 200rpm (Paragraph 2.1) such that for exposure 10-600 sec such that the number of scans may vary from 33.3 to 1998 and therefore greater than 10 scans, greater than 80 scans such as 20-90 scans is disclosed with sufficient specificity to be anticipated. Further the result effective variable would have been obvious to optimize absent a showing of unexpected results.
Regarding Claims 25, Huang et al. teaches a treated flexible polymer substrate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. “Contact angle analysis of low-temperature cyclonic atmospheric pressure plasma modified polyethylene terephthalate” in view of US 2013/0022752 to Antonakis.
Regarding Claims 15-17, as applied above, Huang et al. teaches the method of the invention substantially as claimed, but does not expressly teach a spool for the substrate. However, the use of a spool for plasma treatment of a substrate is old and well known in the art. For example, Antonakis teaches a spool for atmospheric plasma processing (Figure 3 and related discussion).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use a spool in order to process a continuous substrate with predictable results.

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. “Contact angle analysis of low-temperature cyclonic atmospheric pressure plasma modified polyethylene terephthalate” in view of US 2013/0302894 to Bekele et al. 
Regarding Claims 25-27, as applied above, Huang et al. teaches the method of the invention substantially as claimed including treatment of biocompatible films such as PET in atmospheric plasma, but does not expressly teach a bioprocess bag system configured for culturing cells. However, the use of the biocompatible films in bioprocess 
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use a plasma treatment as shown by Huang et al. in order to process a flexible polymer substrate in order to produce a bioprocess bag system configured for culturing cells with predictable results

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433.  The examiner can normally be reached on Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716